Exhibit 10.31

 
CAPITAL TRUST, INC.
AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN
2007 LONG-TERM INCENTIVE PLAN
_______________________________________________


Deferral Election Agreement for Select Plan Awards
_______________________________________________


DEFERRAL AGREEMENT (the “Deferral Agreement”), made this 24th day of December,
2007, by and between you (the undersigned), and Capital Trust, Inc. (the
“Company”).  Capitalized terms are defined in the Capital Trust, Inc. Amended
and Restated 2004 Long-Term Incentive Plan (“2004 Plan”), the Capital Trust,
Inc. 2007 Long-Term Incentive Plan (“2007 Plan”), or in this Deferral Agreement,
with this Deferral Agreement controlling in the event of any inconsistency or
ambiguity.
 
 WHEREAS, the Company has established and maintains the 2004 Plan and the 2007
Plan (collectively the “Plans”), which are attached as Exhibit A and described
in the Plan Prospectuses, which are attached as Exhibit B, and you have received
Awards under either or both of said Plans;
 
WHEREAS, pursuant to Sections 8(g) and 10(e) of the Plans, the Committee has
authorized a deferred compensation program pursuant to which you may elect on
this form to defer the receipt of Shares subject to the Plan awards specified in
Section 1 below;
 
NOW, THEREFORE, it is mutually agreed as follows:
 
1.           Compensation being Deferred.  You make the following election to
receive Deferred Share Units (“DSUs”)  in lieu of the Shares that would
otherwise be issued to you upon vesting, after 2007, of the following awards
(“Awards”), and hereby surrender and cancel all rights relating to both such
Awards that would have vested after 2007 and the Shares subject hereto:
 
Plan
Awards Deferred
 
2004 Plan
 
¨All Restricted Shares awarded to me on or before _______ pursuant to the 2004
Plan.
 
¨All Performance Unit Awards awarded to me on or before _________ pursuant to
the 2004 Plan.
 
üThe following Award: 25,000 shares of restricted stock (time vest only) Award
dated September 29, 2006.
 
 
2007 Plan
 
¨All Restricted Shares awarded to me on or before _______ pursuant to the 2007
Plan.
 
¨All Performance Unit Awards awarded to me on or before _________ pursuant to
the 2007 Plan.
 



Page 1 of 9

--------------------------------------------------------------------------------


 
Notwithstanding this deferral election, whenever the Company pays cash dividends
to its shareholders, you elect with respect to any DSUs credited pursuant to
this Agreement –
 
üto receive an immediate cash payment equal to the product of the DSUs then
credited to your Account and the per Share dividend, or
 
oto receive additional DSU credits having a Fair Market Value equal to the cash
that you would have received if you had so elected above.
 
2.           Crediting, Vesting, and Distribution of Deferred
Compensation.  With respect to the Awards being deferred pursuant to our
election in Section 1 above, the Company agrees to make DSU credits in
accordance with Section 9 of the Plan (subject to Section 1 above regarding the
immediate payout of dividend equivalents) and to follow your elections herein
when distributing the Shares credited to your Account.  By the execution hereof,
you elect to have your Account distributed to you in whole Shares (with one
Share paid for each DSU and with cash being paid in lieu of fractional Shares),
upon the earliest of the events checked below:
 
Event
Form of Distribution
Time of Distribution
 
ü Death
 
üOne lump sum distribution.
 
¨Substantially equal annual payments over a period of ___ years (up to 10).
 
 
üAs soon as practicable.
 
¨The next January 1st.
 
¨Other:____________.
 
ü Disability
 
üOne lump sum distribution.
 
¨Substantially equal annual payments over a period of ___ years (up to 10).
 
 
üAs soon as practicable.
 
¨The next January 1st.
 
¨Other:____________.
 
üOther Separation from Service
 
üOne lump sum distribution.
 
¨Substantially equal annual payments over a period of ___ years (up to 10).
 
 
üAs soon as practicable.
 
¨The next January 1st.
 
¨Other:____________.
 
ü Change in Control
 
üOne lump sum distribution.
 
¨Substantially equal annual payments over a period of ___ years (up to 10).
 
 
üAs soon as practicable.
 
¨The next January 1st.
 
¨Other:____________.
 
ü Specified Date
 
üOne lump sum distribution.
 
¨Substantially equal annual payments over a period of ___ years (up to 10).
 
 
Date: January 1, 2010.



 
Page 2 of 9

--------------------------------------------------------------------------------


3.           Taxes.  Except to the extent otherwise specifically provided in
another document establishing contractual rights for you, you acknowledge that,
by signing this Deferral Agreement, you shall be solely responsible for the
satisfaction of any taxes that may arise pursuant to this Award (including taxes
arising under Sections 409A or 4999 of the Code), and that neither the Company,
the Committee, nor any administrator of the Plan shall have any obligation
whatsoever to pay such taxes or otherwise indemnify or hold you harmless from
any or all of such taxes.  The Committee shall nevertheless have the discretion
–
 
 
a.
to condition any issuance of Shares on your satisfaction of applicable
employment and withholding taxes; and

 
 
b.
to unilaterally interpret this Deferral Agreement and the Plan in any manner
that (i) conforms with the requirements of Section 409A of the Code, (ii) that
voids any election of yours to the extent it would violate Section 409A of the
Code, and (iii) for any distribution election that would or could violate
Section 409A of the Code, that defers distributions pursuant to the Award until
the earliest to occur of a distribution event that is allowable under Section
409A of the Code or any distribution event that is both allowable under Section
409A of the Code and is elected by you, subject to any valid second election to
defer, that the Committee permits in accordance with Section 409A(a)(4)(C).

 
The Committee shall have the sole discretion to interpret the requirements of
the Code, including Section 409A, for purposes of the Plan and this Deferral
Agreement.
 
4.           Designation of Death Beneficiary.  Notwithstanding anything to the
contrary contained herein or in the Plan, following the execution of this
Deferral Agreement, you may expressly designate a death beneficiary (the “Death
Beneficiary”) to your rights and interest under this Deferral Agreement.  You
may only designate your Death Beneficiary by completing and executing a
designation of death beneficiary agreement substantially in the form attached
hereto as Exhibit C (“Designation of Death Beneficiary”) and delivering an
executed copy of the Designation of Death Beneficiary to the Company.  In the
absence of a valid Designation of Death Beneficiary by you, your estate will be
treated as your beneficiary for all Plan purposes.
 
5.           Restrictions on Transfer of Award.  This Deferral Agreement may not
be sold, pledged, or otherwise transferred without the prior written consent of
the Committee.
 
6.           Notices.  Any notice or communication required or permitted by any
provision of this Deferral Agreement to be given to you shall be in writing and
shall be delivered electronically, personally, or sent by certified mail, return
receipt requested, addressed to you at the last address that the Company had for
you on its records.  Each party may, from time to time, by notice to the other
party hereto, specify a new address for delivery of notices relating to this
Deferral Agreement.  Any such notice shall be deemed to be given as of the date
such notice is personally delivered or properly mailed.
 
7.           Binding Effect.  Except as otherwise provided in this Deferral
Agreement or in the Plan, every covenant, term, and provision of this Deferral
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective legatees, legal representatives, successors, transferees,
and assigns.
 
Page 3 of 9

--------------------------------------------------------------------------------


8.             Modifications.  This Deferral Agreement may be modified or
amended at any time, in accordance with Section 15 of the Plan and provided that
(a) you must consent in writing to any modification that adversely and
materially affects your rights or obligations under this Deferral Agreement
(with such an affect being presumed to arise from a modification that would
trigger a violation of Section 409A of the Code) and (b) the elections made in
Section 1 hereof apply to the entire value of your account, and any subsequent
election to change the time and/or form of payment: (i) will not be effective
for at least 12 months; (ii) must be made at least five years later than the
original payment date (except with respect to payment as a result of death,
disability or unforeseeable emergency); and (iii) may only be changed at least
one year in advance of the earliest date on which payments would otherwise
commence pursuant to Section 2 hereof.  Any subsequent changes must also conform
with the requirements set forth in Section 9 of the Plan.
 
9.             Headings.  Section and other headings contained in this Deferral
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Deferral Agreement or any
provision hereof.
 
10.           Severability.  Every provision of this Deferral Agreement and of
the Plan is intended to be severable.  If any term hereof is illegal or invalid
for any reason, such illegality or invalidity shall not affect the validity or
legality of the remaining terms of this Deferral Agreement.
 
11.           Counterparts.  This Deferral Agreement may be executed by the
parties hereto in separate counterparts, each of which when so executed and
delivered shall be an original, but all such counterparts shall together
constitute one and the same instrument.
 
12.           Plan Governs.  By signing this Deferral Agreement, you acknowledge
that you have received a copy of the Plan and that your Deferral Agreement is
subject to all the provisions contained in the Plan, the provisions of which are
made a part of this Deferral Agreement, and your Award is subject to all
interpretations, amendments, rules and regulations which from time to time may
be promulgated and adopted pursuant to the Plan.  In the event of a conflict
between the provisions of this Deferral Agreement and those of the Plan, the
provisions of the Plan shall control.
 
13.           Securities Law Restrictions.  Regardless of whether the offering
and sale of Shares under the Plan have been registered under the Securities Act
of 1933 as amended or have been registered or qualified under the securities
laws of any state, the Company at its discretion may impose restrictions upon
the sale, pledge or other transfer of such Shares (including the placement of
appropriate legends on stock certificates or the imposition of stop-transfer
instructions) if, in the judgment of the Company, such restrictions are
necessary or desirable in order to achieve compliance with the Securities Act or
the securities laws of any state or any other law or to enforce the intent of
this Award.
 
14.           Not a Contract of Employment.  By executing this Deferral
Agreement you acknowledge and agree that nothing in this Deferral Agreement or
the Plan confers on you any right to continue an employment, service or
consulting relationship with the Company, nor shall it affect in any way your
right or the Company’s right to terminate your employment, service, or
consulting relationship at any time, with or without Cause; and the Company
would not have executed this Deferral Agreement but for these acknowledgements
and agreements.
 
Page 4 of 9

--------------------------------------------------------------------------------


15.           Governing Law.  The laws of the State of New York shall govern the
validity of this Deferral Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
 
BY YOUR SIGNATURE BELOW, along with the signature of the Company’s
representative, you and the Company agree that, effective on the date on which
both parties below have executed this Deferral Agreement, this Deferral
Agreement is being made under and governed by the terms and conditions of this
agreement and the Plan, and that all Awards specified in Section 1 above shall
become completely null and void upon crediting to you of DSUs pursuant to
Section 9 of the Plan and the terms of this Deferral Agreement.
 
 
Date:  December 24, 2007
CAPITAL TRUST, INC.

 
By:  /s/ Jay Thailer
Name:   Jay Thailer
Title:     Director
 
Date:  December 24, 2007
PARTICIPANT

 
By:  /s/ Geoffrey G. Jervis
Name:   Geoffrey G. Jervis
Title:     Chief Financial Officer
 
Page 5 of 9

--------------------------------------------------------------------------------



 
EXHIBIT A




CAPITAL TRUST, INC.
AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN
2007 LONG-TERM INCENTIVE PLAN


_______________________________


Plan Documents
_______________________________

--------------------------------------------------------------------------------





EXHIBIT B




CAPITAL TRUST, INC.
AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN
2007 LONG-TERM INCENTIVE PLAN
_______________________________


Plan Prospectuses
_______________________________



--------------------------------------------------------------------------------



EXHIBIT C




CAPITAL TRUST, INC.
AMENDED AND RESTATED 2004 LONG-TERM INCENTIVE PLAN
2007 LONG-TERM INCENTIVE PLAN


Designation of Death Beneficiary


In the event of my death, I hereby designate the following person to be my
beneficiary for the Award(s) (within the meaning of the Capital Trust, Inc.
Amended and Restated 2004 Long-Term Incentive Plan and the Capital Trust, Inc.
2007 Long-Term Incentive Plan) identified below:


Name of Beneficiary:
 
 Gillian Jervis (wife)
Address:
               
Social Security No.:
   



This beneficiary designation of mine relates to any and all of my rights under
the following Award or Awards:


Plan
Awards Deferred
 
2004 Plan
 
¨Restricted Shares awarded to me on or before _______ pursuant to the 2004 Plan.
 
¨Performance Unit Awards awarded to me on or before _______ pursuant to the 2004
Plan
 
 
2007 Plan
 
¨Restricted Shares awarded to me on or before ________ pursuant to the 2007
Plan.
 
¨Performance Unit Awards awarded to me on or before ________ pursuant to the
2007 Plan.
 





I understand that this beneficiary designation operates to entitle the
above-named beneficiary to succeed, in the event of my death, to any and all of
my rights under the Award(s) designated above, and shall be effective from the
date this form is delivered to the Company until such date as I revoke this
designation.  A revocation shall occur only if I deliver to an executive officer
of the Company either (i) a written revocation of this designation that is
signed by me and notarized, or (ii) a designation of death beneficiary, in the
form set forth herein, that is executed and notarized on a later date.
 

--------------------------------------------------------------------------------




Date:
 
  ____________________________________
Your Signature:
 
  ____________________________________ 
Your Name (printed):
 
 
_______________________________





Witnessed this ____ day of ____________, 200_


Signature: ______________________________


Printed Named: __________________________
 
 